Citation Nr: 1422524	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran's net worth is excessive for the receipt of nonservice-connected pension benefits to include termination of benefits and the validity of the debt created by such overpayment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran had active duty service from January 1941 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that retroactively terminated, effective January 1, 2010, the Veteran's nonservice-connected pension benefits due to excess income, which resulted in an overpayment.  Jurisdiction of the matter subsequently was transferred to the RO in Buffalo, New York.  

The Board notes that in October 2011 the Debt Management Center (DMC) at the RO in St. Paul, Minnesota, sent a demand letter to the Veteran requesting repayment of a $38,980 overpayment.  

The Board finds that in his December 2011 Notice of Disagreement (NOD), the Veteran's representative appealed the validity of the debt and also stated that a request for waiver was being sent to the DMC "in parallel" with the NOD.  The Board construes this latter statement as a request for a waiver of recovery of the overpayment, although the request to the DMC is not found in the claims file.  Information in the claims file indicates that the Committee on Waivers and Compromises (COWAC) decided to place the request for a waiver of overpayment in abeyance until the validity of the debt issue had been adjudicated.  

In its March 2012 statement of the case, the RO only addressed the issue of the validity of creation of the debt.  The RO indicated that the Veteran had a total overpayment debt of $38,980, which was created by additional income received from the sale of his home through the legal device of an irrevocable family trust.  

When an indebtedness is assessed, the debtor has the right to informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  Based on the record before the Board, it must find that the issue of entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $36,980 has been raised by the record, but has not yet been addressed by the Agency of Original Jurisdiction (AOJ), and this issue is referred to the AOJ for appropriate action.  

The record before the Board includes the Veteran's paper claims file and his electronic Virtual VA folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

The United States Court of Appeals for Veterans Claims (Court) has held that the issues of the validity of the overpayment and waiver of recovery are inextricably intertwined, and that the Board errs in considering one issue when the other issue is unresolved.  Furthermore, in order to resolve the validity of the debt, the claims file must be documented with the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999).  That calculation is not shown in the September 2011 administrative decision currently on appeal or in the March 2012 statement of the case.  It is not clearly shown in either the Veteran's paper or electronic claims files.  

In fact, a review of the claims file reflects that the RO approved the Veteran's nonservice-connected pension and aid and attendance benefits in a June 2009 administrative decision, effective April 1, 2009.  That decision indicated that medical expenses of $100,973.00, including payment for nursing home fees and for Medicare Part B coverage for both the Veteran and his spouse, reduced his countable income to zero; however, on a separate page of this letter the Veteran was also told that nursing home fees for his wife could not be counted because a physician's statement was needed showing her diagnoses and that she needed to live in a protected environment.  

Basic entitlement to pension exists if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3).  Pension will be denied or discontinued when the corpus of estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of it be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, Social Security, retirement or annuity payments, or similar income) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

In June 2011, the RO at the Philadelphia Insurance Center sent the Veteran correspondence in which it noted that the Veteran's previously reported net worth of $43,760.00 was now reported as $180,359.71.  In its September 2011 decision and the RO's March 2012 statement of the case, the Insurance Center in Philadelphia and the RO in Buffalo relied on the annual VA Form 21-0516 (Eligibility Verification Report or EVR) for 2009 received in February 2010 and the EVR for 2010-2011 received in February 2011.  These reports attempted to document the income and medical expenses of the Veteran and his wife who live in a nursing home and who had applied for Medicaid coverage.  

The first report showed an income change in November and December 2009 from proceeds from the sale of the home (in October 2009) which had been placed in an irrevocable family trust and was now investment income.  The second report apparently showed that the Veteran and his wife had each received $71,513.71 from the family trust, although this is not clear because a copy of adding machine tape covers the net worth column for the spouse on this report.  However, the figures on the adding machine tape purport to show that the net worth of the Veteran and his spouse then totaled $180,359.71.  

A legal opinion to the trustee of the family irrevocable trust dated in May 2012 and received at VA after the statement of the case was issued indicates that the Veteran and his spouse were the grantors of an irrevocable family trust created in August 2001.  Terms of the trust prevent the trustee from paying any principal to the Veteran or his spouse, but they were permitted to receive income from the trust at least four times a year.  The legal opinion also explained that the sale of the family home was not income to the trust or to the Veteran or his spouse but the sale of a capital asset whose proceeds are considered part of the principal of the trust fund.  

Therefore, the Board believes that the calculations used to determine the countable income of the Veteran after the sale of his home need to be clarified.  The Board cannot determine at present whether the $71,513.71 reported on the February 2011 EVR as income to the Veteran, or the $180,359.71 reported there as the net worth of the Veteran and his dependent, improperly included the net sales proceeds from the sale of the family home or properly represented increased interest payments made from a family trust that had dramatically increased in value due to the sale of a capital asset.  

The Board's review of the claims file suggests that the RO's most recent net worth calculations may have included as income to the Veteran principal in the irrevocable family trust rather than simply limiting income from the family trust to the interest income which the Veteran and his wife were legally entitled to approximately four times a year.  

The Board emphasizes that clarification is needed to correctly determine the Veteran's net worth at the time his benefits were terminated, to determine whether he may have been entitled to monthly nonservice-connected pension payments during the course of this appeal, and to determine the validity of the debt at issue in this matter.  

Moreover, the current record does not reveal whether some of the assessed indebtedness in question already has been recouped.  In accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must nevertheless consider the entire amount calculated.  Unfortunately, there is no detailed audit in the record showing how the debt of $38,980 was determined or indicating the amount of any repayments of this outstanding balance.  In light of the assertions of the Veteran, his service representative, and his trustee, and the lack of clarity in the record, an audit/report of the pension benefits paid to the Veteran from April 2009 to the present should be prepared.  The audit/report also should identify what amount of the $38,980 debt already has been recouped, and should identify what amount of this debt remains.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain a copy of the request for waiver purportedly sent to the DMC in November or December 2011 at the time the Veteran's representative filed the Notice of Disagreement.  If such record cannot be obtained, this fact should be documented in the claims file.  

2.  Request that the Veteran or his representative complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for himself and his spouse.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims file or Virtual VA file.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

3.  Even if the Veteran fails to submit an updated FSR, the RO should provide the Veteran and his representative with an audit of the benefits he received and the benefits to which he was entitled since April 2009 and during the time period relevant to the overpayment.  The audit should provide a clear calculation of any overpayment created as a result of pension benefits being reduced in January 2010, identify what amount of the $38,980 debt already has been recouped, and should identify what amount of this debt remains.  A copy of this audit should be associated with the claims file or Virtual VA file.  

4.  After completion of the above, the RO should readjudicate the issue of whether the overpayment of pension benefits in the amount of $38,980 was properly created (i.e., the validity of the debt).  This readjudication should include clarification of the determination of the Veteran's countable income, net worth, and medical expenses made in September 2011.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  

5.  If an overpayment is properly documented and found to be valid and properly created, then the Committee on 
Waivers or the RO should adjudicate whether the Veteran is entitled to waiver of the overpayment or whether such is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  

6.  If the RO's or the Committee's determinations remain unfavorable with regard to the issues of (a) the validity of the debt or (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



